Citation Nr: 0116186	
Decision Date: 06/13/01    Archive Date: 06/19/01	

DOCKET NO.  96-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 25, 1986, 
for a 100 percent evaluation for a service-connected 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from February 1974 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  This case was last before 
the Board in August 2000 at which time it was remanded.  


FINDINGS OF FACT

1.  In a final decision issued in March 1986, the Board 
denied the veteran entitlement to an evaluation in excess of 
50 percent for her service-connected psychiatric disorder.  

2.  Based upon thorough review of the claims folder and upon 
multiple previous rating actions, and upon a finding of clear 
and unmistakable error (CUE) in a  January 1988 rating 
decision, the RO has established that the veteran is entitled 
to a 100 percent evaluation for her service-connected 
psychiatric disorder from June 25, 1986, based upon a period 
of hospitalization and, immediately following that 
hospitalization from August 1, 1986, on a schedular basis, 
and the Board can find no formal or informal claim or 
clinical evidence to support the award of an effective date 
for a 100 percent evaluation earlier than June 25, 1986.  


CONCLUSION OF LAW

The criteria for an effective date for a 100 percent 
schedular evaluation for service-connected psychiatric 
disability, prior to June 25, 1986, have not been met.  
38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 38 C.F.R. 
§§ 3.400(o) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000 was 
passed into law.  The VCAA provides that VA shall make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate their claims for any VA benefit and 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims.  During the lengthy pendency of 
the present appeal, the veteran and her representative have 
been clearly informed of the evidence necessary to 
substantiate her claim and the applicable laws and 
regulations governing effective dates.  All known and 
identified evidence has been collected for review and there 
is no evidence identified by the veteran which remains 
uncollected or unconsidered in this case.  The issue on 
appeal has already been remanded by the Board for specific 
development of an issue of CUE and this development was 
completed, to the veteran's benefit, while on remand.  There 
is no rational basis for any additional development of this 
appeal nor has such action been requested by the veteran or 
her representative following actions taken by the RO during 
the most recent remand.  

Facts:  Historically, the veteran was granted service 
connection for an acquired psychiatric disorder related to 
service in a June 1997 rating decision.  Following a 
100 percent evaluation based on a period of hospitalization, 
the RO assigned a 30 percent schedular evaluation following 
her discharge.  This 30 percent evaluation remained in 
effect, except for periods of hospitalization, until February 
1981, when a 50 percent schedular evaluation was assigned.  
The veteran subsequently perfected an appeal for an 
evaluation in excess of 50 percent and, in March 1986, the 
Board denied an evaluation in excess of 50 percent for the 
veteran's service-connected psychiatric disorder.  That Board 
decision is final.  

The veteran again initiated a claim for an increased 
evaluation and, in a January 1988 rating decision, the RO 
granted a 100 percent schedular evaluation effective from 
May 15, 1987.  While the veteran agreed with the schedular 
100 percent evaluation, she disagreed with the May 1987 
effective date assigned for that evaluation.  In February 
1989, the RO issued a statement of the case which confirmed 
and continued its prior finding that the proper effective 
date for the award of a 100 percent schedular evaluation for 
the veteran's service-connected psychiatric disorder was 
May 15, 1987.  However, following the RO's publication of 
that statement of the case to the veteran, she did not 
thereafter file a timely substantive appeal and that January 
1988 rating decision became final.  

The veteran filed another claim for an earlier effective date 
for a 100 percent schedular evaluation in October 1995.  In 
its August 2000 decision, the Board found that the earlier 
January 1988 RO decision assigning an effective date for 
100 percent schedular evaluation from May 15, 1987, was final 
and not subject to revision on the same factual basis in the 
absence of clear and unmistakable error.  The Board provided 
the laws and regulations and United States Court of Appeals 
for Veterans Claims (Court) decisions concerning claims of 
clear and unmistakable error and remanded the case for the RO 
to make an initial determination as to whether there was such 
error in the earlier rating action assigning the May 15, 
1987, effective date.  

On remand, the RO issued a rating decision in October 2000 
which found that there had been clear and unmistakable error 
in the statement of the case of February 1989, which 
confirmed the rating decision of January 1988.  Specifically, 
the RO reasoned that, following the Board's denial of an 
evaluation in excess of 50 percent in March 1986, an April 
1987 rating decision restored the preexisting 50 percent 
schedular evaluation effective from August 1, 1986, following 
a temporary total evaluation based upon hospitalization, 
"pending an immediate examination."  However, no VA 
examination was subsequently conducted until July 1987.  
While the RO rating decision of September 1987 considered 
that examination and continued the 50 percent evaluation, a 
subsequent rating action issued in January 1988 did assign a 
schedular 100 percent evaluation effective on May 15, 1987.  

The RO found that, at the time of the January 1988 rating 
action, which granted the 100 percent schedular evaluation 
(and assigned a May 1987 effective date), the earlier rating 
of September 1987, which had confirmed and continued the 
earlier 50 percent evaluation, had not become final.  
Therefore, evaluation of the veteran's psychiatric disorder 
since August 1, 1986, was still at issue.  The RO concluded 
that the evidence of record supported a finding of total 
disability since August 1986 because the veteran was 
unemployed and on Social Security disability.  Accordingly, 
the RO did grant an earlier effective date for the 100 
percent rating to August 1, 1986.  As the veteran was also 
entitled to a temporary total rating based upon a period of  
hospitalization for two months prior to that date, he was 
found entitled to a 100 percent evaluation from June 25, 
1986.  

The Board acknowledges that following the chronology and 
logic of this sequence of events is somewhat difficult to 
follow but the net effect of the RO's action in this case 
resulted in the veteran being provided an earlier effective 
date for a schedular 100 percent evaluation for 
service-connected disability from May 1987 back to August 
1986 (and June 1986 considering the award of a 100 percent 
temporary total rating).  

On March 14, 1986, the Board issued a substantive opinion 
which denied the veteran entitlement to an evaluation in 
excess of 50 percent for service-connected anxiety neurosis.  
A principal finding in this opinion was that the veteran had 
a service-connected acquired psychiatric disorder manifested 
by anxiety, depression and paranoia, but that the veteran 
also had significant impairment including histrionic 
features, anger, manipulativeness, dependency, and 
superficial relationships which were clinically attributed to 
a borderline personality disorder which was not service 
connected and which may not become service connected in 
accordance with VA laws and regulations.  This decision is 
final and may not be set aside in the absence of a finding of 
clear and unmistakable error.  The veteran has not presented 
any claim of clear and unmistakable in this opinion and the 
Board will not now speculate such a claim on the veteran's 
behalf.  

In this regard, it should be noted that the report of the 
veteran's July 1985 VA psychiatric hospitalization provided a 
clear distinction of symptoms between service connected 
psychiatric disability and non-service connected borderline 
personality disorder.  It is also noteworthy that a June 1986 
VA examination conducted three months after this Board 
opinion contained a psychiatrist's opinions that he would 
sustain a diagnosis of dysthymic disorder with marked 
anxiety, but he also found that the veteran had a chronic and 
more pervasive difficulty best classified as a borderline 
personality disorder.  Additionally, in its March 1986 
opinion denying an evaluation in excess of 50 percent, the 
Board noted that there was then evidence on file showing that 
the veteran had become entitled to an award of Social 
Security disability in a July 1983 administrative decision 
made effective back to January 1977.  However, review of all 
records on file regarding the veteran's award of Social 
Security disability benefits clearly reveals that such award 
was based upon consideration of all psychiatric disability, 
including diagnoses both service connected and nonservice 
connected.  While VA is bound to consider Social Security 
disability awards and evidence developed in support of those 
awards, the laws and regulations governing the award of 
Social Security disability are not the same as those 
governing VA disability compensation.  

In this case, the veteran has been granted a 100 percent 
evaluation for her service-connected psychiatric disorder 
effective to June 25, 1986.  A March 1986 final Board 
decision denied an evaluation in excess of 50 percent for the 
same disability.  The only available window of opportunity 
for any additional earlier effective date would be the 
approximate three-month period from the time of the March 
1986 Board opinion until the time of the most recently 
established effective date for a 100 percent evaluation of 
June 25, 1986.  After conducting a careful and thorough 
review of all of the evidence on file, the Board can find no 
basis in law or in fact for extending a 100 percent schedular 
evaluation to any earlier date during this approximate three-
month window.  There is no formal or informal claim on file 
during this three-month period nor is there any medical 
evidence of any kind on file during this period, which would 
support the award of a 100 percent schedular evaluation for 
the veteran's service-connected disability.  

The effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The specific effective date rule regarding claims 
for increased evaluation, as applicable in this case, 
provides that, in addition to the general rule just provided, 
the appropriate effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date, otherwise, the effective date will be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997).

Following the Board's final March 1986 decision on file, the 
veteran's next chronological formal claim for an increased 
evaluation for her service-connected psychiatric disorder was 
received on July 9, 1987.  One year prior to this would be 
July 9, 1986, a time during which the veteran has already 
been found to be entitled to receive a temporary total 
100 percent evaluation (actually commencing on June 25, 
1986).  

Finally, the proper effective date applicable to a case where 
clear and unmistakable error is found to exist is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).  Of course, the RO has determined that 
there was clear and unmistakable error in the January 1988 
rating decision and based upon that finding, the RO 
determined that the correct effective date was August 1, 
1986, on a schedular basis (but going back to June 25, 1986, 
including a period of the veteran's hospitalization).  It is 
certainly common in adjudicating claims for VA disability 
compensation for increased schedular evaluations to be made 
effective following lengthy hospitalizations since increases 
in service-connected symptoms are often shown during such 
hospitalizations.  

Accordingly, in the absence of any other evidence 
demonstrating the receipt of a formal or informal claim or 
other clinical evidence demonstrating total schedular 
disability earlier than June 25, 1986 (but subsequent to the 
Board's March 14, 1986 decision), the Board can find no basis 
for the award of a total schedular evaluation any earlier 
than the presently assigned date of June 25, 1986.  







ORDER

Entitlement to an effective date earlier than June 25, 1986, 
for the award of a 100 percent evaluation for a 
service-connected acquired psychiatric disorder is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

